Citation Nr: 1450390	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  08-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extraschedular evaluation in excess of 10 percent for degenerative disc and joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2011 decision, the Board denied an evaluation in excess of 10 percent for orthopedic manifestations of degenerative disc and joint disease of the lumbar spine. The Board also found that the criteria for a separate evaluation for radiculopathy of the right lower extremity related to the Veteran's lumbar spine disability had been met throughout the appeal period. The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).

In a March 2013 memorandum decision, the Court vacated that part of the Board's December 2011 decision that denied entitlement to a disability rating in excess of 10 percent for degenerative disc and joint disease with right radiculopathy. The Court held that the Board had failed to provide adequate reasons and bases for its decision in terms of the applicability of 38 C.F.R. § 3.951(b) to the Board's decision to change to Diagnostic Code used to evaluate the Veteran's low back disability. The Court also held that the Board had failed to provide adequate reasons and bases as to whether referral for consideration of an extraschedular rating was warranted. The Court remanded the matter to the Board for readjudication.

The Board remanded the matter in October 2013 for further development, as that has yet to be achieved, another remand is necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court's March 2013 decision found that the Board failed to provide adequate reasons and bases whether referral for consideration of an extraschedular rating was warranted. In doing so, the Court found that the Board had failed to address the Veteran's contentions that pain from his service-connected spine disability interfered with his sleep.  His complaints of sleep impairment because of his service-connected back disability were noted in the April 2007, June 2007 and November 2009 VA examinations.  The Veteran is competent to state that pain from his service-connected spine disability interferes with his sleep.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The Court pointed out that the schedular criteria for the Veteran's service-connected disability do not include sleep interference.  Thus, the rating criteria are inadequate. The Veteran's then-representative argued in a July 2012 brief that the Veteran had "lost contracts" at work because of sleep impairment; arguing in effect that there was marked interference with employment.  The case presents an exceptional and unusual disability picture such that referral is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Barringer v. Peake, 22 Vet. App. 242 (2008).

On remand, the AMC/RO shall refer this case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating.  The Court has held that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996)).

These requirements were previously addressed in an October 2013 Board remand.  The record indicates that the Veteran was afforded an updated VA examination in June 2014, but there is no evidence that an opinion with regard to whether an extraschedular rating was warranted was obtained.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, the June 2014 VA examination included a note that an addendum regarding additional tests would subsequently be added, but the addendum is not present in the claims file.  Finally, as required by both the remand and 38 C.F.R. § 19.31(c), the Veteran was not provided a Supplemental Statement of the Case (SSOC) following additional development done in response to the remand.  Therefore, the Board finds that this case should be referred for extraschedular consideration and that the addendum referred to in the June 2014 VA examination reports regarding additional tests, and an SSOC, should be provided.
 

Accordingly, the case is REMANDED for the following action:

1.  The June 2014 VA examination report included a note that an addendum regarding additional tests would subsequently be added, but the addendum is not present in the claims file.  Please ensure that any addendum regarding additional tests is included in the file

2.  Refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular increased rating for orthopedic manifestations of degenerative disc and joint disease of the lumbar spine.  In so doing, it should be considered that the Board has found that competent evidence of record demonstrates that the service-connected orthopedic manifestations of degenerative disc and joint disease of the lumbar spine may result in an exceptional or unusual disability picture, which is not contemplated by the schedular criteria.  The Veteran's claim should be reviewed and any necessary development should be undertaken.

3.  Thereafter, the Veteran's claim should be readjudicated and, if an extraschedular increased rating is not granted, an SSOC should be issued.  The Veteran and his representative should be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



